Title: To John Adams from Tristram Dalton, 26 March 1797
From: Dalton, Tristram
To: Adams, John



Sir
George Town. Maryland 26th March 1797

In offering to You my Congratulations upon your being placed at the Head of the Government of the United States, by the suffrages of a free and enlightened People, it would be in common with those who have, or who take, Occasion to address you—
In doing this I should but reiterate the sincere Sentiments which I did myself the pleasure of expressing in my last of the 16th January—when the Issue of the Election was pretty well ascertained—
Since that date I have received, if possible, an additional satisfaction, which is the almost universal Approbation, and Confidence, of the People, discovered on this Event—
You have entered on the Administration—in a critical Period—
Your “dependance upon the Sense, Spirit, and Resources of the People, under a humble hope of the divine Blessing” will prove a Solid Support—The “Aid of your Friends”, where they can be of any service, you can rely upon—and I take this opportunity to tender you mine in any Way that you may be pleased to command me—
I pray most fervently, that the Efforts of our external and internal Enemies to divide our Counsels & People, may be baffled, and that a more clear political Horizon may, ere long, present itself to the Friends of our Country—and its Constitution of Government.
The French Nation will find themselves deceived and duped by the Traitors, who have misled them in their opinions of the Inhabitants of these States—Is it not surprizing that their Government should not have recollected, that the Errors of the British Government, in our revolution, arising from their hastily embracing false representations of the Spirit & Disposition of the People, tended to our Good, and to the ruin of their Cause? The Conduct of the French will probably be of real Service to us—It ought to rectify our Opinions and false Partialities, to learn us political Wisdom, to fix a National Character, independent of any, and every, foreign influence.
If our losses at Sa and Affronts on Land, should teach us these useful Lessons, the Sacrifice of Property will prove a cheap Purchase—“We shall see of what Stuff American Souls are made”—I have no doubt of their proving themselves worthy Independance—
In course of Mail, I was honored with your much esteemed Favor of the 19th Jany, and pray you to accept my hearty Thanks for this friendly and confidential Communication—It has added to the number of those that I have received from Yourself, for many years, and in various situations of Life—Among the irreparables, that I lost in a Ship, which was burned on her Passage from Massachusetts to this Place, and in which were my furniture—Books, &c. were all the Letters that I had received from you, from our Juvenile Years, to the period of that unfortunate Event—The loss of these, and some other valuable Papers, with my family Portraits by Copely, I exceedingly lament—My own Memorandum, farming and other Observations, were purified by this fatal accident—All these I had most carefully laid by, as a source of Comfort, if it should please Heaven to continue me on this Stage, after I should be obliged to quit an active Life—which I think no Man ought to do, while he has health, and the Use of his faculties, continued to him—
Thanks to a Gracious God—my constitution is good—my health is uninterrupted—The slender abilities I had—have not been permitted to rust—And these, such as they are at the Service of my Country, so far as is consistent with my Years—and Rank in Society—
When I came to this District, it was with a View to see the commercial House, that I had engaged in, properly under way—expecting then to have returned to, and lived at Boston. Mr. James Greenleaf was a Partner, possessed at that time of a handsome property—& was to have gone to Europe—there to negociate the business of he Company—Mr. Lear having made most excellent arrangements for their Accounts both in England—and Holland—
Mr. G—soon after diving into unwarrantable speculations, and not going to Europe. Mr. Lear and I proposed a dissolution of the Copartnership, to which he readily consented—and it took place more than twelve months since.
Mr. Lear and I never had to do, in the least degree, with Mr. Gs speculations, but his continuing in this Country—running wild in Plans—tended to paralyze the business of the late Company—The War & Troubles in Europe are very unfavorable to the Trade of this Quarter. Peace alone will discover the superior advantages of this situation—owing to the waters of the Potomac.
From the aforementioned Causes, I find myself a Man of greater liesure than I wish to be—
This subject leads me to take another liberty. To name the City of Washington. I shall not be so particular about the Affairs of it, because my friend Mr. Lear tells me that he has been so—No Person could give a better Account of the Proceedings respecting it than he is capable of and no one would do it more impartially.  Few, very few, are to be found, concerned in this business, whose Tales—and Representations—are to be relied upon—This is a Country of Speculators—Whoever treads this Ground, must do it with the utmost caution—if he expects to escape impositions and censures—Parties are so wide from each other—that their endeavors to serve each their own Interests would strange the Child, if it were possible.
They have viewed the Movements of the late President, relative to the City. & to the East and West Ends of it, with a jealous—attentive Eyes.  They could not suspect him of indifference towards any part of the Territory—because it was well known to be the favorite Object of his Heart—
It is supposed by some that a Person from N. England would not participate in their fond feelings—I have assured such—when opportunity offered, that You would not lose Sight of so important an Establishment—sanctioned by several Laws of Congress—if not, by fair construction, become a part of the constitution of the United States—
I have added that they might rely upon your fostering Care and due attention—This I did, knowing your Love for the Tranquility of our Country—
Will you permit me to add that a Visit to the City, as early as your important Avocations would permit, could be a source of great Satisfaction to many People in the Southern States—& tend to give a spring to the publick Works, and to private Exertion—
Our friend Mr. Cranch tells me, that he has taken occasion to mention to You the wishes of the Friends to the City that it should receive the favor & honor of Your Personal Benediction—
On this desirable Event, Suffer me to add, that my House, in the City, to which my Family will remove in all this month, will be at your Service; and that it would make Mrs. Dalton and myself perfectly happy to have You use it as your own—How happy, I will not undertake to express, would Mrs. D. be to see with Yourself your best & her highly esteemed Friend Mrs. Adams—whose necessary Absence from You untill the fall she greatly laments—
Mrs. Dalton & our Children—unite with me in offering to you our most respectful regards—and best Wishes—I scarcely know what apology to make for extending this Epistle to three Sheets—sensible how little time you can have to listen to private tales—If a promise not to intrude again so far—If an uninterrupted correspondence for near half a century—and if an unalterable Attachment—can plead an excuse—I beg They may be accepted.
I am—with the most perfect Regard / Dear Sir / Your Friend / And most Obt. hble. Servt
Tristram Dalton